DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 06/13/2022 has been entered. Claims 1-5, 7-15, and 21 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every objection of claims 1-19 previously set forth in the Final Office Action mailed 11/23/2021. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Applicant’s representative, Brian N. Tufte (Reg. No. 38,638), on 07/08/2022.

The application has been amended as follows: 
Claim 21 is amended to clarify the scope of the claim and to correct minor informalities.
In Claim 21, lines 14-16, “a catheter release disposed along the housing, the catheter release configured and arranged to enable a user to manually separate the catheter from the adaptor when the catheter is received by the catheter connector” has been changed to:
--[[a]] the catheter release disposed along the housing, the catheter release configured and arranged to enable [[a]] the user to manually separate the catheter from the adaptor when the catheter is received by the catheter connector--.


Allowable Subject Matter
Claims  1-5, 7-15 and 21 are allowed over prior art. 
The following is an examiner’s statement of reasons for allowance:  
Claims 1, 8, and 15 are allowed because prior art fails to anticipate and/or render obvious, either solely or in combination, an adaptor for adjusting electrical signals propagated along an electrically conductive path between a drive unit and a catheter of an intravascular ultrasound imaging system and a catheter assembly for an intravascular ultrasound system, as recited in these claims. 
In particular, prior art fails to anticipate and/or render obvious, either solely or in combination, an adaptor for adjusting electrical signals propagated along an electrically conductive path between a drive unit and a catheter of an intravascular ultrasound imaging system, the adaptor comprising: 
a catheter release disposed along the housing, the catheter release configured and arranged to enable a user to manually separate the catheter from the adaptor when the catheter is received by the catheter connector, as recited in claim 1. 
Prior art fails to anticipate and/or render obvious, either solely or in combination, an adaptor for adjusting electrical signals propagated along an electrically conductive path between a drive unit and a catheter of an intravascular ultrasound imaging system, the adaptor comprising: 
a catheter release disposed along the housing, the catheter release configured and arranged to enable a user to manually separate the catheter from the adaptor when the catheter is received by the catheter connector, as recited in claim 8.  
Prior art fails to anticipate and/or render obvious, either solely or in combination, a catheter assembly for an intravascular ultrasound system, the catheter assembly comprising: 
a catheter release disposed along the adapter, the catheter release configured and arranged to enable a user to manually separate the catheter from the adaptor, as recited in claim 15.

Claims 2-5, 7, 9-14, and 21 are allowed at least by virtue of their dependency upon an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AB/Examiner, Art Unit 3793             

/YI-SHAN YANG/Acting SPE, Art Unit 3793